BECK, Judge,
concurring:
Although I concur in the majority’s disposition of this case, I disagree with the majority’s view of pre-judgment interest in equitable distribution.
The majority appears to recognize that under Pennsylvania law, pre-judgment interest may be awarded where the “defendant holds money or property which belongs in good conscience to the plaintiff, and the objective of the court is to force disgorgement of his unjust enrichment.” Sack v. Feinman, 489 Pa. 152, 164, 413 A.2d 1059, 1065 (1980). Thus, pre-judgment interest is clearly a general equitable remedy designed to provide restitution for unjust enrichment. The majority then analyzes the facts of this case and determines that equity does not demand a pre-judgment interest award to the wife. However, the majority also appears to opine that pre-judgment interest is not only inappropriate under the facts of this case, but is never *103advisable in equitable distribution cases. The majority so concludes because “.. .prejudgment interest is not essential to correct economic disparity between the parties. The means for remedying economic disparity between spouses are contained within the provisions of the Divorce Code.”
I disagree. I find nothing in the Code that precludes an award of pre-judgment interest in those cases where special circumstances make it the most effective remedy to prevent unjust enrichment of one spouse at the expense of the other. The Code not only does not preclude the use of general equitable remedies, but in fact specifically reserves to the court “full equity power” and permits it to “grant such ... relief or remedy as equity and justice require against either party____” Pa.Stat.Ann. tit. 23 § 401(c) (Purdon Supp.1987).
I would hold that the decision whether pre-judgment interest is appropriate in an equitable distribution case is vested in the discretion of the trial court. The Supreme Court of Alaska reached the same conclusion in Morris v. Morris, 724 P.2d 527 (Alaska 1986). In Morris, the court advised the trial court to consider factors such as the following in deciding whether pre-judgment interest was to be awarded in dividing marital property:
1. length of separation
2. whether the marital property itself earned interest during separation
3. undue delay in bringing about final judgment.
I agree that these are the kinds of considerations that should guide the trial court’s discretion. Applying these considerations to the case sub judice, I conclude that for the reasons cited by the majority, there are not present the special circumstances necessary to justify a pre-judgment interest award. Thus, the order of the trial court should be reversed and remanded for reconsideration of the equitable distribution of the parties’ marital property in light of our disapproval of an award of pre-judgment interest.